Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 1 of 20 PageID 456




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION
_________________________________________
BULLBAG CORPORATION,
           Plaintiff,
                                      Case No. 6:20-cv-2249
v.

BAGS O MONEY, LLC, BAGS O MONEY LLC,
MONEY O BAGS, LLC, JAMES KRISTOFIK,
and PAUL MARSHALL,
           Defendants.
________________________________________/

       PLAINTIFF’S RESPONSE AND MEMORANDUM OF LAW IN
     OPPOSITION TO DEFENDANT JAMES KRISTOFIK’S MOTION TO
                            DISMISS
       Plaintiff, BullBag Corporation (“BullBag”) opposes Defendant James

 Kristofik’s (“Kristofik”) Motion to Dismiss [Dkt. 31] and in support, states as

 follows:
I.     BACKGROUND

        BullBag is the inventor and industry leader of the reusable and foldable

dumpster bag. Compl. ¶ 1. BullBag’s patented innovation is the result of years of

extensive and expensive research and development.

        Kristofik is Plaintiff’s former employee, who set out after his departure to

unfairly compete against Plaintiff, using Plaintiff’s technology, goodwill, contacts,

and confidential information. To this end, Kristofik partnered with the other

defendants (some of which are corporate entities that Kristofik himself formed).

Each of the other defendants has abandoned Kristofik, wanting nothing to do with

his infringing activities.
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 2 of 20 PageID 457




       Kristofik’s Motion seeks to avoid liability for his infringing conduct by

arguing that the Complaint fails for several enumerated reasons. Kristofik’s

perfunctory request for dismissal is nothing but a transparent effort to delay an

adjudication on the merits. Kristofik’s Motion should be denied.            1




II.    LEGAL STANDARD

       In ruling on a motion to dismiss, the primary issue “is whether, in the light

most favorable to the plaintiff, the complaint states a valid claim for relief.” McZeal

v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007) (internal quotations

omitted) (emphasis added). The Court “must accept as true all of the factual

allegations contained in the complaint” and must construe the complaint “so as to

do justice.” Erickson v. Pardus, 551 U.S. 89, 94–95 (2007); Fed. R. Civ. P. 8(e).

Further, motions to dismiss only test the sufficiency of the case, not the merits.

Groupon Inc. v. MobGob LLC, 2011 WL 2111986, *2 (N.D. Ill. May 25, 2011). A

motion to dismiss should be granted only “when the movant demonstrates

‘beyond doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief.’” Jackson v. BellSouth Telecommunications, 372

F.3d 1250, 1262 (11th Cir. 2004).

       A.     Trademark Infringement and Unfair Competition

       To plead a claim for trademark infringement or unfair competition, BullBag



1
 Kristofik’s motion additionally suffers from a procedural defect because Kristofik did not, and
could not, include a Local Rule 3.01(g) certification. In fact, Kristofik did not even attempt to
confer with BullBag’s counsel before filing his Motion to Dismiss as required by Local Rule
3.01(g). As discussed infra, the Complaint is not fatally flawed, and any perceived deficiencies
could have been resolved if the parties conferred as required by the Local Rules. Additionally,
BullBag can, with leave of the court, amend the complaint.
                                                   2
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 3 of 20 PageID 458




need only allege sufficient facts to render plausible the conclusion that consumers

are likely to be confused about some aspect of the commercial relationship

between BullBag and Kristofik. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 546

(2007).   Rule 8(a)(2) only requires “a short and plain statement of the claim

showing that the pleader is entitled to relief” in order to “give the defendant fair

notice of the . . . claim is and the ground upon which it rests.” Id. at 545 (internal

quotations omitted).

        Section 32(1) of the Trademark Act of 1946 provides as follows, in pertinent

part:

               Any person who shall, without the consent of the registrant—

               (a) use in commerce any reproduction, counterfeit, copy, or colorable
        imitation of a registered mark in connection with the sale, offering for sale,
        distribution, or advertising of any goods or services on or in connection
        with which such use is likely to cause confusion, or to cause mistake, or to
        deceive; or

               (b) reproduce, counterfeit, copy, or colorably imitate a registered
        mark and apply such reproduction, counterfeit, copy, or colorable imitation
        to labels, signs, prints, packages, wrappers, receptacles or advertisements
        intended to be used in commerce upon or in connection with the sale,
        offering for sale, distribution, or advertising of goods or services on or in
        connection with which such use is likely to cause confusion, or to cause
        mistake, or to deceive,

              shall be liable in a civil action by the registrant for the remedies
        hereinafter provided.

15 U.S.C. § 1114(1). Section 43(a)(1) provides for additional protections against

unfair forms of competition involving the use of trademarks:

                Any person who, on or in connection with any goods or services, or
        any container for goods, uses in commerce any word, term, name, symbol,
        or device, or any combination thereof, or any false designation of origin,
        false or misleading description of fact, or false or misleading representation
        of fact, which—


                                                 3
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 4 of 20 PageID 459



             (A) is likely to cause confusion, or to cause mistake, or to deceive as
      to the affiliation, connection, or association of such person with another
      person, or as to the origin, sponsorship, or approval of his or her goods,
      services, or commercial activities by another person[] . . .

              shall be liable in a civil action by any person who believes that he or
      she is or is likely to be damaged by such act.

15 U.S.C. § 1125(a)(1).

      B.     FDUTPA

      Under Florida law, it is unlawful for a person to commit “unfair or deceptive

actions or practices in the conduct of any trade or commerce.” § 501.204(1), Fla.

Stat.; Commodores Ent. Corp v. McClary, 324 F. Supp. 3d 1245, 1252 (M.D. Fla. 2018)

(quoting § 501.204(1), Fla. Stat.). To set forth a claim under FDUTPA, a plaintiff

must sufficiently allege the following elements: (1) a deceptive act or unfair

practice; (2) causation; and (3) actual damages. McKesson Corp. v. Benzer Pharmacy

Holding LLC, 2020 WL 7054678, at *4 (M.D. Fla. 2020). “A deceptive practice is one

that is likely to mislead consumers, and an unfair practice is one that ‘offends

established public policy’ or is ‘immoral, unethical, oppressive, unscrupulous or

substantially injurious to consumers.’”         Id. (quoting Bookworld Trade, Inc. v.

Daughters of St. Paul, Inc., 532 F. Supp. 2d 1350, 1364 (M.D. Fla. 2007)). “FDUTPA

is to be construed ‘liberally’ to promote its underlying policies.” Fruitstone v.

Spartan Race Inc., Case No. 1:20-cv-20836-BLOOM/Louis, 24 (S.D. Fla. May. 28,

2020); § 501.202(1), Fla. Stat.

      C.     Patent Infringement

      The Federal Circuit, the reviewing court for patent infringement claims, has

stated the “five elements of a patent infringement pleading, to (i) allege ownership

                                                4
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 5 of 20 PageID 460




of the patent, (ii) name each defendant, (iii) cite the patent that is allegedly

infringed, (iv) state the means by which the defendant allegedly infringes, and (v)

point to the sections of the patent law invoked.” Hall v. Bed Bath & Beyond, Inc.,

705 F.3d 1357, 1362 (Fed. Cir. 2013) (citing Phonometrics, Inc. v. Hospitality Franchise

Systems, Inc., 203 F.3d 790 (Fed. Cir. 2000)); see also WhereverTV, Inc. v. Comcast Cable

Commc’ns, LLC, 2019 WL 718576, *3 (M.D. Fla. Feb. 20, 2019) (citing Bed Bath &

Beyond, 705 F.3d at 1362) (same). “[T]his is enough detail to allow the defendant

to answer and . . . Rule 12(b)(6) requires no more.” Bed Bath & Beyond, Inc., 705

F.3d at 1362 (quotations omitted).

      A plaintiff “need not prove its case at the pleading stage.” Nalco Co. v. Chem-

Mod, LLC, 883 F.3d 1337, 1350 (Fed. Cir. 2018) (citation omitted); WhereverTV, Inc.,

2019 WL 718576, *8 (M.D. Fla. Feb. 20, 2019) (same). “The complaint must place

the ‘potential infringer . . . on notice of what activity . . . is being accused of

infringement.’” Id. “For an allegation of induced infringement to survive a motion

to dismiss, a complaint must plead facts plausibly showing that the accused

infringer ‘specifically intended [another party] to infringe [the patent] and knew

that the [other party]’s acts constituted infringement.’” Id. at 1355.

      “A court’s task in ruling on a Rule 12(b)(6) motion is merely to assess the

legal feasibility of the complaint, not to assay the weight of the evidence which

might be offered in support thereof.” Bed Bath & Beyond, Inc., 705 F.3d at 1364

(citation omitted).

      BullBag has plausibly pleaded its claims. Kristofik’s motion should be denied.



                                               5
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 6 of 20 PageID 461




III.   ARGUMENT

       A.     BullBag has Sufficiently Alleged Plausible Claims Against Kristofik in
              his Individual Capacity.

       Under the Lanham Act, “[n]atural persons, as well as corporations, may be

liable for trademark infringement . . . where the individual agent acted as a ‘moving,

active, conscious force behind [the corporation’s] infringement.” ADT LLC v. Sec.

Networks, LLC, No. 12-81120-CIV, 2017 U.S. Dist. LEXIS 38877, at *6 (S.D. Fla. Mar.

15, 2017) (quoting Chanel, Inc. v. Italian Activewear of Florida, Inc., 931 F.2d 1472 (11th

Cir. 1991)) (some alterations in original). Personal liability “may be shown by an

officer’s active participation in the wrongful conduct, even if in the course of his or her

official duties.” Id. (citation omitted). “Thus, a corporate officer who knowingly

directs, authorizes, controls, approves or ratifies the infringing activity may be

personally liable, without regard to piercing the corporate veil.” Id. (citing Babbit

Electronics, Inc. v. Dynascan Corp., 38 F.3d 1161, 1184 (11th Cir. 1994)); see also

Committee for Idaho’s High Desert, Inc. v. Yost, 92 F.3d 814 (9th Cir. 1996) (in trademark

infringement and unfair trade practices cases, corporate officer is personally liable for

all torts which he authorizes or directs or in which he participates, notwithstanding

that he acted as agent of corporation).

       BullBag has plead that (1) Kristofik is an agent of two of the corporate

defendants, and that Kristofik, together with the corporate defendants are in cahoots

with the remaining defendants for the sole and exclusive purpose of infringing

BullBag’s intellectual property and unfairly competing with BullBag; and (2) Kristofik

                                                6
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 7 of 20 PageID 462




directed and controlled the operations of the corporate defendants. Simply put,

Kristofik was, and is, the moving, active, conscious force behind the infringement.

Compl. ¶ 22.

      Kristofik was employed by BullBag until November 2019. Compl. ¶ 17. Not

even a year after his departure from BullBag, on August 10, 2020, Kristofik formed the

Florida limited liability company, Defendant Bags O Money, LLC (“Bags O Money

FL”) (Compl. ¶ 18), which Kristofik signed as a “member or an authorized

representative” in the filing with the State of Florida. Kristofik is listed as the

registered agent of Bags O Money FL. Compl. ¶ 5. In June. 2020, prior to forming

Bags O Money FL, Kristofik contracted with a third party, JohnPac, LLC

(“JohnPac”), to manufacture a dumpster bag using a BullBag dumpster bag as a

sample, which Kristofik provided to JohnPac. Compl. ¶¶ 24–25. Kristofik contracted

with JohnPac as Bags O Money, LLC d/b/a Boss Bags (“Bags O Money KY”) with

delivery of the infringing dumpster bags to be made to Bags O Money FL. Id.

      Kristofik’s reliance on Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330,

1349 (11th Cir. 2011) for piercing the corporate veil is inapposite, as the case did not

concern claims of trademark infringement.          Where “an individual actively and

knowingly caused the [trademark] infringement, he is personally liable.” Chanel, 931

F.2d at 1478.    The Complaint pleads how Kristofik is the driving force behind the

infringing conduct, and as such he is on notice of his personal liability.




                                               7
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 8 of 20 PageID 463




       B.     The Complaint is Not a Shotgun Pleading

       A shotgun pleading is one where “each count . . . adopts the allegations of all

preceding counts.” Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1126 (11th Cir. 2014);

see also Woelfel v. Life Partners, Inc., 2014 WL 7238196, at *1–2 (S.D. Fla. Dec. 17, 2014)

(citing Paylor, 748 F.3d at 1125–26 & n.2).

       Here again, Kristofik tries to avoid answering the complaint because, he claims,

it is a shotgun pleading. In fact, on its face, the Complaint does not “adopt[] the

allegations of all preceding counts.” Instead, each count “incorporates by reference

paragraphs 1 through 32” consisting of the general allegations of the Complaint. See

generally Compl. Therefore, BullBag’s Complaint is not a “typical shotgun pleading”

because each of the five counts presents only one discrete claim for relief. Cf. Bickerstaff

Clay Prod. Co. v. Harris Cty., 89 F.3d 1481, 1484 (11th Cir. 1996) (eight count complaint

found to be a “typical shotgun pleading, in that some of the counts present more than

one discrete claim for relief”).

              1.     BullBag Does Not Incorporate Disparate Legal Theories into Each Claim.

       Kristofik misrepresents the facts and tries to mislead the Court. Contrary to

Kristofik’s assertions, the Complaint does not “incorporate[] various, disparate legal

theories into Counts II through IV.” Motion to Dismiss (“Mot.”). at 6. Indeed, the

Complaint does not “assert[] claims for tortious inference, misappropriation of trade

secrets, tortious interference” as Kristofik incorrectly contends.        See id. Rather,

BullBag correctly alleges that Kristofik and his co-defendants engaged in unfair or

                                                8
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 9 of 20 PageID 464




deceptive trade practices in violation of Florida law for which BullBag has suffered

actual damages.

      Notwithstanding, should the court agree with Kristofik, BullBag is entitled to

amend its complaint under the Federal Rules. Fed. R. Civ. P. 15; see infra Part IV.

             2.     Defendants’ Collective Unlawful Actions have been Set into Motion by
                    Kristofik.

      “A dismissal under Rules 8(a)(2) and 10(b) is appropriate where ‘it is

virtually impossible to know which allegations of fact are intended to support

which claim(s) for relief.’” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313,

1325 (11th Cir. 2015) (citation omitted). The purpose of notice pleading is to put a

defendant on notice of the plaintiff’s claims against him. Lifetime Indus., Inc. v.

Trim-Lok, Inc., 869 F.3d 1372, 1379 (Fed. Cir. 2017)).

      Here, as in Weiland cited by Kristofik, the Complaint sufficiently puts

Kristofik on notice of BullBag’s claims. The Complaint consists of nineteen (19)

paragraphs under the heading “General Allegations.”             Of the nineteen (19)

paragraphs, at least twelve (12) paragraphs articulate the facts that “clearly and

concisely” describe Defendants’, including Kristofik’s infringing conduct. Weiland

v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1325 (11th Cir. 2015). While

Kristofik may disagree about the clarity of the allegations, it is not “virtual

impossible” for him “to know which allegations of fact are intended to support

which claim(s) for relief.” Id.




                                              9
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 10 of 20 PageID 465




       C.     BullBag’s Claims are Sufficiently Plead as a Matter of Law

              1.     BullBag has Alleged a Plausible Trademark Infringement Claim.

       “To establish a prima facie case for trademark infringement, ‘a plaintiff must

 show (1) that the plaintiff had enforceable ... rights in the mark or name, and (2)

 that the defendant made unauthorized use of it such that consumers were likely

 to confuse the two.’” Brain Pharma, Ltd. Liab. Co. v. Scalini, 858 F. Supp. 2d 1349,

 1353 (S.D. Fla. 2012) (quoting Crystal Ent. & Filmworks, Inc. v. Jurado, 643 F.3d 1313,

 1321 (11th Cir. 2011)). “[T]he analysis of the Florida statutory and common law

 claims of trademark infringement ... is the same as under the federal trademark

 infringement claim.” Peterbrooke Franchising of Am., LLC v. Miami Chocolates, LLC,

 312 F. Supp. 3d 1325, 1339 (S.D. Fla. 2018) (quoting Custom Mfg. and Eng’g, Inc. v.

 Midway Servs., Inc., 508 F.3d 641, 652–53 (11th Cir. 2007)) (alterations in original).

       BullBag has alleged that is has acquired enforceable trademark rights in its

 federal registrations. See, e.g., Compl. ¶¶ 14, 27–30, 34. Two (2) of BullBag’s

 asserted registrations are incontestable. BullBag has also alleged that Kristofik has

 adopted a mark that is confusingly similar to, and likely to cause confusion with,

 BullBag’s trademarks. See, e.g., Compl. ¶¶ 35, 40.

                     a.    The BullBag Marks are Inherently Distinctive.

        The BullBag marks are inherently distinctive and strong trademarks. See,

 e.g., FN Herstal SA v. Clyde Armory Inc., 838 F.3d 1071, 1083 (11th Cir. 2016). The

 more distinctive the mark, the more readily it qualifies for the principal register.

 The most distinctive marks—those that are “‘arbitrary’ (‘Camel’ cigarettes),


                                               10
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 11 of 20 PageID 466




 ‘fanciful’ (‘Kodak’ film), or ‘suggestive’ (‘Tide’ laundry detergent)”—may be

 placed on the principal register because they are “inherently distinctive.” United

 States Patent & Trademark Office v. Booking.com B. V., 140 S. Ct. 2298, 2302 (2020).

       Each of the BullBag registrations are registered on the Principal Register. A

 federal registration on the Principal Register of the United States Patent and

 Trademark Office (“USPTO”) is prima facie evidence of the validity of the

 registered trademark and of the registration of the trademark, of the registrant’s

 ownership of the trademark, and of the registrant’s exclusive right to use the

 registered trademark in connection with the goods and services recited in the

 registration. See 15 U.S.C. § 1057(b), 1115(a).

       Additionally, two of BullBag’s asserted registrations are incontestable.

 Once registered for five (5) years, a federal trademark registration becomes

 “incontestable” and is “conclusive evidence of the validity of the registered mark,

 of the registrant’s ownership of the mark, and of the registrant’s exclusive right to

 use the registered mark in commerce.” 15 U.S.C. § 1115(b) (emphasis added). An

 incontestable registration may only be cancelled under limited circumstances. Id.

 Indeed, Kristofik’s attempt to attack the BULL BAG mark on purportedly

 descriptiveness grounds is legally impermissible. See Park ‘N Fly, Inc. v. Dollar Park

 and Fly, Inc., 469 U.S. 189, 205 (1985) (“We conclude that the holder of a registered

 mark may rely on incontestability to enjoin infringement and that such an action

 may not be defended on the grounds that the mark is merely descriptive.”). Not

 only is Kristofik unable to challenge these marks on the basis of descriptiveness,

 the incontestable status of the ‘770 and ‘153 Registrations each further demonstrate
                                              11
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 12 of 20 PageID 467




 the strength of the BullBag marks. See Frehling Enterprises, Inc. v. Int’l Select Grp.,

 Inc., 192 F.3d 1330, 1336 (11th Cir. 1999) (“…the mark’s incontestability serves to

 enhance its strength.”).

                     b.     Kristofik’s Conduct is Infringement, Not Fair Use.

       The allegations of the Complaint, taken as true for purposes of a motion to

 dismiss, establish that Kristofik is a former employee of BullBag with knowledge

 of the patented BullBag dumpster bags. Any use of the BullBag trademarks is not

 descriptive fair use as Kristofik claims. Instead, they are a blatant attempt to trade

 on BullBag’s reputation and goodwill.

       Fair use requires Kristofik prove that he used the infringing marks: (1) other

 than as trademarks; (2) in a descriptive sense; and (3) in good faith. See Int’l Stamp

 Art, Inc. v. U.S. Postal Serv., 456 F.3d 1270, 1274 (11 Cir. 2006). While Kristofik will
                                                      th




 be unable to prove any of these elements, his attempt to avoid the pleadings fails

 drastically under both the first and third elements. Concerning the word “Bags,”

 Kristofik’s argument is simply a red herring and distraction. One does not use bits

 and pieces of a trademark as a mark, while using other bits and pieces in a

 descriptive sense. Kristofik is clearly using “BOSS BAGS” in a trademark sense

 and such usage is not a descriptive fair use.

       Concerning the slogan, Kristofik is clearly using the phrase “You Fill it, We

 Haul It!” as a trademark. He uses specialized capitalization, and has incorporated

 the mark directly into his logo:




                                               12
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 13 of 20 PageID 468




 The Trademark Trial and Appeal Board, has recognized that such use of

 capitalization reflects trademark usage. See Frito-Lay N. Am., Inc. v. Princeton

 Vanguard, LLC, 124 U.S.P.Q.2d 1184 (T.T.A.B. 2017) (“We note that many of these

 excerpts, from business as well as industry publications, are the work of authors

 who indicate an understanding that a brand is referenced by use of uppercase

 letters.”).

        Second, “good faith” asks “whether the alleged infringer intended to trade

 on the good will of the trademark owner by creating confusion as to the source of

 the goods or services.” Int’l Stamp Art, 456 F.3d at 1274. The Complaint clearly

 pleads that Kristofik, after working as BullBag’s salesperson, set out to capitalize

 on the goodwill he knew belonged to BullBag. Kristofik’s usage is not a fair usage,

 and is clearly designed to capitalize on BullBag’s goodwill.

               2.    BullBag has Alleged Plausible Federal and Common Law Unfair
                     Competition Claims.
        To state a claim for unfair competition and false designation of origin, “a

 plaintiff must show (1) that the plaintiff had enforceable trademark rights in the

 mark or name, and (2) that the defendant made unauthorized use of it such that

 consumers were likely to confuse the two.” Custom Mfg. & Eng’g, Inc. v. Midway

 Servs., Inc., 508 F.3d 641, 647–48 (11th Cir. 2007); see also RGS Labs. Int’l, Inc. v. The

 Sherwin-Williams Co., No. 09-14242-CIV, 2010 U.S. Dist. LEXIS 8339, 2010 WL


                                                13
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 14 of 20 PageID 469




 317778, at *3 (S.D. Fla. Jan. 11, 2010) (plaintiff stated a claim for false designation

 of origin where it alleged that it had prior rights in the mark, and “[d]efendants

 conducted unauthorized sales . . . [and] marketed a similar product with a similar

 name . . . .”). For the same reasons above, BullBag has stated a claim for unfair

 competition, and the Complaint should not be dismissed.

       Kristofik baldly asserts that BullBag’s state unfair competition claims are

 preempted by federal patent laws without any facts or supporting authority to

 show that the unfair competition claim “stands as an obstacle to the

 accomplishment and execution of the full purposes and objectives of Congress.”

 Mayo Clinic Jacksonville v. Alzheimer’s Inst. of Am., Inc., 2009 WL 1850190, at *4 (M.D.

 Fla. June 26, 2009). In fact, BullBag’s unfair competition claims are not preempted

 by federal patent law because the unfair competition claims do not “offer patent-

 like protection to intellectual property inconsistent with the federal scheme.” Id.

 (quoting Dow Chem. Co. v. Exxon Corp., 139 F.3d 1470, 1475 (Fed. Cir. 1998)).

       BullBag has plead its unfair competition in violation of Florida common law

 based on “separate and independent conduct from its patent law claim,” thus

 “survive[s] preemption.” Id.

              3.     BullBag has Alleged a Plausible FDUTPA Claim.

       BullBag’s FDUTPA claim should survive a motion to dismiss for the same

 reasons its trademark infringement claims survive. “[T]rademark infringement is

 an unfair and deceptive trade practice that constitutes a violation of FDUTPA.”

 Commodores Ent. Corp v. McClary, 324 F. Supp. 3d 1245, 1252 (M.D. Fla. 2018) (citing

 TracFone Wireless, Inc. v. GSM Grp., 555 F. Supp. 2d 1331 (S.D. Fla. 2008)).
                                               14
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 15 of 20 PageID 470




              4.     BullBag has Alleged a Plausible Patent Infringement Claim.

       BullBag has plead patent infringement. Specifically, BullBag (i) alleged

 ownership of U.S. Patent No. 10,442,575 (the “‘575 Patent”) (Compl. ¶ 30), (ii)

 alleged the name of each defendant (Compl. ¶¶ 3–8), (iii) cited the patent that is

 allegedly infringed (Compl. ¶ 30), (iv) stated the means by which the defendant

 allegedly infringes (Compl. ¶¶ 30, 66, & Exhibit J), and (v) pointed to the sections

 of the patent law invoked (Compl. ¶¶ 9, 13). Accordingly, BullBag “has met the

 standard articulated in Phonometrics for stating a claim under § 271.” Hall v. Bed

 Bath & Beyond, Inc., 705 F.3d 1357, 1362 (Fed. Cir. 2013) (citing Phonometrics, Inc. v.

 Hospitality Franchise Systems, Inc., 203 F.3d 790 (Fed. Cir. 2000)).

       In Nalco, the Federal Circuit reversed the trial court’s finding that Nalco

 failed to allege direct patent infringement. Nalco Co. v. Chem-Mod, LLC, 883 F.3d

 1337 (Fed. Cir. 2018). Here, like Nalco, BullBag alleged Kristofik “performed

 various activities with specific intent to induce others, including” JohnPac, “to

 infringe by, among other activities, providing instructions” to make an identical

 dumpster bag using the BullBag® dumpster bag as a sample. Compl. ¶ 23; Nalco,

 883 F.3d at 1355. Kristofik specifically intended for JohnPac to infringe the ‘575

 Patent, and Kristofik knew that JohnPac’s actions would indeed constitute

 infringement. See id.

       “Contributory infringement occurs if a party sells, or offers to sell, ‘a

 component of a patented . . . combination, . . . or a material . . . for use in practicing

 a patented process, constituting a material part of the invention, knowing the same

 to be especially made or especially adapted for use in an infringement of such
                                                15
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 16 of 20 PageID 471




 patent, and not a staple article or commodity of commerce suitable for substantial

 noninfringing use.’” Nalco, 883 F.3d at 1356 (quoting 35 U.S.C. § 271(c)). BullBag

 alleged that Defendants, including Kristofik, contributorily infringed the ‘575

 Patent by “marketing, advertising, offering for sale, using, selling, and/or

 importing products under the name ‘Boss Bags’ that duly embody the inventions

 as claimed therein.” Compl. ¶ 67.

       Kristofik cites Blue Water Innovations, LLC v. Fettig, 2019 WL 1904589, *2 (S.D.

 Fla. Mar. 8, 2019) to support dismissal of BullBag’s patent infringement claim here.

 However, unlike the plaintiff in Blue Water, BullBag has alleged infringement of at

 least Claim 1 of the ‘575 Patent. Indeed, courts have declined to dismiss a direct

 infringement claim simply because the defendant’s “actual grievance is that the

 [complaint] is short on details . . . when every element has otherwise been

 presented.” Decurtis LLC v. Carnival Corp., No. 20-22945-Civ-SCOLA/TORRES,

 2021 U.S. Dist. LEXIS 3163, at *25 (S.D. Fla. Jan. 6, 2021). In other words, the

 allegations are sufficient to put Kristofik “‘on notice of what activity . . . is being

 accused of infringement.” Id. (quoting Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d

 1372, 1379 (Fed. Cir. 2017)).

       Kristofik also complains that BullBag’s allegations and Exhibit J to the

 Complaint are conclusory. Motion at 26. On the contrary, BullBag does sufficiently

 tie specific operation to a patent claim, instead of relying on the bare assertion that

 Defendants infringe. The Complaint alleges that Kristofik’s conduct infringes at

 least claim 1 of the ‘575 patent. Compl. ¶ 67. In Exhibit J to the Complaint, BullBag

 recites the elements of Claim 1 and shows a pictorial representation of the
                                               16
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 17 of 20 PageID 472




 infringing “Boss Bags” features that “practice all elements of a patent claim” and

 visually describes “the means by which the accused product infringes” the ‘575

 Patent. See ECF No. 1-10. Cf. Mot. at 25. “In evaluating a motion to dismiss a

 plaintiff’s complaint, the court will consider the allegations in the complaint and

 any documents attached thereto.” United States v. Floyd, 125 Fed. Cl. 183 n.2 (2016).

       Importantly, Kristofik relies on the unpublished decision in Disc Disease

 Sols., Inc. v. VGH Sols., Inc., 2016 WL 6561566, at *3 (M.D. Ga. Nov. 2, 2016) to

 support its insufficiency argument warranting dismissal. However, the Federal

 Circuit revered the trial court in Disc Disease Sols. See Disc Disease Sols. Inc. v. VGH

 Sols., Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018) (finding trial court erred in

 dismissing patent infringement claims where “allegations [were] sufficient under

 the plausibility standard of Iqbal/Twombly”; and the “complaint specifically

 identified the three accused products—by name and by attaching photos of the

 product packaging as exhibits—and alleged that the accused products meet ‘each

 and every element of at least one claim of the [asserted patents], either literally or

 equivalently.’”). Simply put, Kristofik’s authority is not good law, and BullBag’s

 complaint sufficiently puts Kristofik on notice of the alleged infringement.

       The motion to dismiss must be denied because BullBag’s pleadings comply

 with Rule 8, state the correct law, and show plausible entitlement to relief.

 Twombly, 550 U.S. 544, 546; see also Bed Bath & Beyond, Inc., 705 F.3d at 1364

 (reversing dismissal of patent infringement count).




                                               17
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 18 of 20 PageID 473




 IV.   MOTION FOR LEAVE TO AMEND COMPLAINT
       A court should give leave to amend freely “when justice so requires.” Fed. R.

 Civ. P. 15(a); see also Burger King Corp. v. Weaver, 169 F.3d 1310, 1319 (11th Cir. 1999)

 (the decision to grant leave to amend is within the discretion of the court). Leave to

 amend should be given under this rule “[i]n the absence of any apparent or declared

 reason –such as undue delay, bad faith or dilatory motive on the part of the movant,

 repeated failure to cure deficiencies by amendments previously allowed, undue

 prejudice to the opposing party by virtue of allowance of the amendment, futility of

 amendment, etc.” Garfield v. NDC Health Corp., 466 F.3d 1255, 1270 (11th Cir. 2006)

 (internal quotes omitted). A party may amend any pleading once as a matter of right

 before a responsive pleading has been filed or within twenty-one (21) days after serving

 the pleading if no responsive pleading is allowed. Fed. R. Civ. P. 15(a)(1). In all other

 situations, the amending party must obtain written consent from the opposing party

 or leave of the court to amend the pleading. Fed. R. Civ. P. 15(a)(2). Therefore, “[i]f

 the underlying facts or circumstances relied upon by a plaintiff may be a proper subject

 of relief, he ought to be afforded an opportunity to test his claim on the merits.” Foman

 v. Davis, 371 U.S. 178, 182 (1962).

       In general, “a party must be given at least one opportunity to amend before the

 district court dismisses the complaint.” Corsello v. Lincare, Inc., 428 F.3d 1008, 1014

 (11th Cir. 2005). BullBag has not previously amended or sought leave to amend the

 Complaint. Moreover, BullBag is requesting leave to amend its Complaint promptly

 after receiving Defendants’ Motion to Dismiss. See ECF No. 31. Additionally,
                                               18
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 19 of 20 PageID 474




 Plaintiff’s request to amend the Complaint is timely as this Court has not yet issued a

 scheduling order setting forth a deadline to amend pleadings.

       Therefore, if the Court grants Kristofik’s Motion to Dismiss, BullBag

 respectfully requests the Court enter an order granting Plaintiff leave to amend the

 Complaint.

 V.    CONCLUSION
       This case should proceed on the merits because Plaintiff, BullBag Corporation,

 has properly pleaded its trademark, unfair competition, FDUPTA, and patent

 infringement claims against Defendant James Kristofik.

       WHEREFORE, Plaintiff, BullBag Corporation, respectfully requests that the

 Court deny Defendant James Kristofik’s Motion to Dismiss and award any other relief

 that the Court deems just and appropriate.

 March 2, 2021

                                         /s/ Woodrow H. Pollack
                                         Woodrow H. Pollack,
                                         Florida Bar No. 26802
                                         Shutts & Bowen, LLP
                                         4301 W. Boy Scout Blvd
                                         Suite 300
                                         Tampa, FL 33607
                                         (813) 463-4894
                                         wpollack@shutts.com
                                         Counsel for Plaintiff




                                              19
Case 6:20-cv-02249-PGB-GJK Document 37 Filed 03/02/21 Page 20 of 20 PageID 475




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on March 2, 2021 a true and correct copy of the
  foregoing was filed electronically and served by mail on anyone unable to accept
  electronic filing. Notice of this filing will be sent via e-mail to all parties by operation
  of the Court’s electronic filing system or by mail to anyone unable to accept
  electronic filing as indicated on the Notice of Electronic Filing. Parties may access
  this filing through the Court’s CM/ECF System.

                                            /Woodrow H Pollack/

                                            Woodrow H Pollack




                                                  20
